Citation Nr: 0736600	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-40 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a deviated nasal 
septum.

2.  Entitlement to service connection for sinusitis.  

3.  Entitlement to service connection for vasomotor rhinitis.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and non-ulcerating dyspepsia, to 
include as secondary to vasomotor rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to May 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision (issued in April 
2003) of the above Department of Veterans Affairs (VA) 
Regional Office (RO).  

On his November 2004 substantive appeal (VA Form 9), the 
veteran indicated that he wanted to testify before a Veterans 
Law Judge at a hearing at his local RO.  The veteran was 
scheduled to testify before a Veterans Law Judge at a Travel 
Board hearing in September 2006; however, the veteran 
withdrew his request for the hearing.  The Board, then, finds 
that all due process has been satisfied with respect to the 
veteran's right to a hearing.  


FINDINGS OF FACT

1.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has a deviated nasal septum that is due to any incident or 
event in military service.  

2.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has sinusitis that is due to any incident or event in 
military service.  

3.  There is clear and unmistakable evidence demonstrating 
that the veteran's rhinitis existed at the time of his entry 
into active military service; however, the evidence does not 
clearly and unmistakably show that the veteran's pre-existing 
rhinitis was not aggravated by military service.  

4.  The competent and probative medical evidence 
preponderates against a finding that the veteran currently 
has gastroesophageal reflux disease and non-ulcerating 
dyspepsia that is due to any incident or event in military 
service, or is proximately due to or the result of a service-
connected disease or injury.  


CONCLUSIONS OF LAW

1.  A deviated nasal septum was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).  

2.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).  

3.  The presumption of soundness is not rebutted in this case 
and, therefore, service connection for vasomotor rhinitis is 
granted.  38 U.S.C.A. §§ 1101, 1111, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).

4.  Gastroesophageal reflux disease and non-ulcerating 
dyspepsia were not incurred or aggravated by service, nor are 
they secondary to a service-connected disability or injury.  
38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (2007).

In May 2002 and April 2004, the RO sent the veteran letters 
informing him of the types of evidence needed to substantiate 
his claims and its duty to assist him in substantiating his 
claims under the VCAA.  Both letters informed the veteran 
that VA would assist him in obtaining evidence necessary to 
support his claim, including medical records, employment 
records, or records from other Federal agencies.  The May 
2002 letter advised the veteran that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  The April 2004 specifically asked the 
veteran to provide "any evidence in your possession that 
pertains to your claim."  See 38 C.F.R. § 3.159(b)(1).  
Finally, the Board notes the RO sent the veteran a letter in 
March 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  Thus, the Board concludes that all required notice 
has been given to the veteran.  

The Board finds that, together, the content of the May 2002 
and April 2004 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a November 2004 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Facts and Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  The veteran's 
claimed deviated nasal septum, rhinitis, sinusitis, GERD, and 
non-ulcerating dyspepsia, are not diseases for which 
presumptive service connection is granted.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran contends that service connection is warranted in 
this case because his claimed disabilities are the result of 
an in-service injury.  Specifically, the veteran has stated 
that he was involved in a motor vehicle accident during 
service where he was thrown the length of a truck and injured 
his face on a wooden rack on the truck.  He has stated that 
two bolts in the wooden rack punctured his face; one near his 
right eyebrow and the other on the side of his face and nose.  
The veteran stated that, after the in-service injury, he 
suffered a deviated nasal septum as well as rhinitis 
manifested by continual nasal drainage.  He has also stated 
that he believes the nasal drainage he experienced caused the 
digestive problems he has acquired through the years.  

As an initial matter, the Board notes the veteran's service 
medical records do not document the occurrence of a motor 
vehicle accident which resulted in the veteran being thrown 
from a truck.  However, the service medical records do show 
the veteran was treated for a laceration above his right eye 
and right cheek in April 1951, thus, corroborating the 
veteran's report of an in-service facial injury.  Therefore, 
the Board finds the veteran's statements regarding the in-
service injury to be credible with respect to the additional 
circumstances surrounding this injury.  There still remains, 
however, the issue of whether there is medical evidence 
showing the veteran has a current diagnosis of his claimed 
disabilities and medical evidence of a nexus between the in-
service injury and the claimed disabilities.  See Hickson, 
supra.  



A.  Deviated Septum

The veteran's service medical records are negative for any 
complaints, treatment, or findings related to a deviated 
nasal septum.  However, a September 1988 private medical 
record shows the veteran suffered from bilateral turbinate 
hypertrophy and moderately severe septal deviation on the 
left side of his nose.  Review of the evidence shows the 
veteran underwent a nasal septoplasty and bilateral inferior 
turbinatoplasty in January 1989 to correct the deviated 
septum and turbinate hypertrophy.  Post-operative medical 
records show the veteran's nose healed well with an excellent 
airway and no evidence of any associated problems.  

At the October 2004 ear, nose, and throat VA examination, the 
veteran provided his medical history, including the 
occurrence of the in-service injury and subsequent nasal 
obstruction and chronic clear nasal drainage.  The examining 
physician reviewed the claims file and noted the veteran 
underwent a nasal septoplasty to correct his nasal 
obstruction.  On examination, the veteran's nasal septum was 
straight in the midline and his turbinates were normal in 
size and appearance.  After reviewing the claims file and 
examining the veteran, the VA examiner stated that it is 
likely that the in-service facial injury resulted in the 
deviation of the veteran's nasal septum with subsequent nasal 
obstruction.  In rendering this conclusion, the VA examiner 
noted the operative report showed the veteran's septum was 
deviated to the left which was consistent with trauma to the 
right side where the veteran's injury occurred.  The VA 
examiner also noted that nasal obstruction and chronic clear 
mucoid postnasal discharge are typical of a deviated nasal 
septum with nasal airway obstruction.  Nonetheless, the VA 
examiner stated that the veteran's deviated nasal septum was 
corrected with surgery and there is no residual disability 
from his nasal septum.  

Although there is a competent medical opinion of record which 
states that the veteran's deviated nasal septum was most 
likely caused by the facial injury he suffered in service, 
the Board notes there is no competent evidence of record 
which shows the veteran has a current diagnosis of a deviated 
nasal septum.  In this regard, it is clear that the veteran 
had a deviated nasal septum at one time; however, the 
evidence unequivocally shows the veteran's deviated nasal 
septum was corrected by the surgical procedure performed in 
January 1989 with no evidence of any residual problems.  In 
addition, the most recent evidence of record shows that the 
veteran's nasal septum is straight and his turbinates are 
normal in size and appearance.  See October 2003 VA 
examination report.  

Without a current diagnosis of a deviated nasal septum, the 
veteran's claim must be denied.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) ("absent proof of the existence of the disability 
being claimed, there can be no valid claim").  The Board 
recognizes that the Court of Appeals for Veterans Claims has 
recently held that the presence of a chronic disability at 
any time during the claim process can justify a grant of 
service connection, even where the most recent diagnosis is 
negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, the evidence shows the veteran's deviated nasal 
septum was corrected more than 10 years prior to the date he 
filed his claim for service connection in July 2001 and there 
is no evidence showing he has had any residual disability 
since that time.  

Therefore, the veteran's claim for service connection for a 
deviated nasal septum must be denied, as the evidence fails 
to establish he currently has the claimed disability or has 
had the claimed disability during the claims process.  There 
is no reasonable doubt to be resolved.  See Gilbert, 1 Vet. 
App. at 55.

In making this determination, the Board must note that, while 
the evidence shows the veteran does not currently have a 
deviated nasal septum, the evidence of record, inclusive of 
the October 2004 VA examination report, shows the veteran has 
some residual problems associated with the in-service injury.  
In this regard, the Board notes the veteran has consistently 
reported that he experienced nasal obstruction and chronic 
clear nasal drainage following the in-service injury, which 
the October 2004 VA examiner stated are typical of a deviated 
nasal septum with nasal airway obstruction, even though that 
examiner also believed that he no longer had a deviated nasal 
septum.  The VA examiner essentially found that correction of 
the nasal obstruction and deviated septum did not alleviate 
his post-nasal discharge, i.e., vasomotor rhinitis, which the 
veteran has continued to complain of to the present time.  
See private medical records dated December 1990 to November 
2003.  Therefore, the Board recognizes that there is evidence 
of possible residual condition of the in-service injury in 
the form of aggravation of his rhinitis, and this matter will 
be discussed in greater detail below.  

B.  Sinusitis

The veteran's service medical records are negative for any 
complaints, treatment, or findings related to sinusitis; 
however, on his May 1952 separation report of medical 
history, the veteran indicated that he had experienced 
sinusitis, hay fever, and asthma.  

The post-service medical evidence of record shows the veteran 
complained of occasional nasal allergies and sinus 
congestion.  See private medical records dated September 1988 
to November 2003.  A December 1990 private medical record 
reflects that the veteran was taking medication for chronic 
sinusitis, and subsequent private medical records contain a 
diagnosis of sinusitis variously described as acute, ethmoid, 
and allergic.  See private medical records dated December 
1992, September 1996, and February 1998.  However, sinus CT 
scans conducted in January 1993 and February 1998 revealed 
normal sinuses and no evidence of acute or chronic sinusitis.  
Similarly, the physicians who conducted the veteran's October 
2004 VA examinations noted the veteran has never really had 
symptoms of sinusitis and that he does not have chronic 
sinusitis.  

In sum, review of the evidentiary record reveals there is no 
competent medical evidence showing the veteran currently has 
a diagnosis of sinusitis.  As noted, the evidence shows the 
veteran was thought to have sinusitis at one time, however, 
subsequent sinus CT scans ruled out a diagnosis of acute or 
chronic sinusitis.  Therefore, because the preponderance of 
the evidence establishes that the veteran does not have 
sinusitis, and has not had sinusitis at any time during the 
claims process, the veteran's claim for service connection 
for sinusitis must be denied, and the benefit-of-the-doubt 
doctrine does not apply.  See Gilbert, supra.  



C.  Rhinitis 

As noted, the veteran contends that service connection for 
vasomotor rhinitis is warranted because he developed symptoms 
of rhinitis after the in-service facial injury.  

As an initial matter, the Board notes that the medical 
evidence of record refers to the veteran's disability as 
vasomotor rhinitis and allergic rhinitis, which, although 
manifested by similar symptoms, are separate and distinct 
conditions.  See Dorland's Illustrated Medical Dictionary 
1459 (28th Ed. 1994).  In this regard, the Board notes the 
examiner who conducted the October 2004 ear, nose, and throat 
VA examination explained that vasomotor rhinitis is the term 
for the veteran's chronic nasal discharge.  In contrast, the 
evidence of record, including the October 2004 esophagus and 
hiatal hernia VA examination, uses the terms allergic and 
seasonal rhinitis when referring to the veteran's allergies 
and hayfever.  Regardless, the Board notes that the medical 
opinions included in the record establish a relationship 
between both types of rhinitis and provide a basis for the 
grant of service connection discussed herein.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2007).  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003; see also Wagner v. Principi, 370 F.3d 1089, 196 (Fed. 
Cir. 2004).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153.

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability. See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2007).

Applying the legal criteria above, the Board notes that, at 
the veteran's enlistment examination in September 1950, 
objective clinical examination revealed no significant 
abnormalities involving the nose, sinuses, mouth, or throat.  
Thus, the veteran's rhinitis disability was not "noted" 
when he entered active duty, and the presumption of soundness 
applies.  

Next, the Board must determine whether, under 38 U.S.C.A § 
1111 and 38 C.F.R. § 3.304(b), the presumption of soundness 
is rebutted by clear and unmistakable evidence that the 
claimed rhinitis disability existed prior to service and was 
not aggravated by military service.  

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease.  History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
inccurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b) (2007).

The Board does note that a September 1951 clinical record 
reflects the veteran reported having seasonal hay fever since 
childhood and that the veteran reported having hay fever on 
his May 1952 separation report of medical history.  At the 
October 2004 esophagus and hiatal hernia VA examination, the 
examining physician reviewed the claims file and documented 
the veteran's medical history, including the veteran's report 
that he developed postnasal drainage after the in-service 
facial injury and that the drainage has become progressively 
worse over the years.  The examining physician also noted 
that the veteran had some rhinitis as a child and has had 
seasonal rhinitis for years, beginning in the spring and 
lasting to a lesser extent through the fall.  As to a 
diagnosis, the VA examiner stated that the veteran has 
allergic rhinitis and history of asthma.  The examiner 
further stated that the veteran's chronic nasal drip is 
reasonably related to his chronic allergic rhinitis but that 
his respiratory allergy has been present since childhood and, 
therefore, cannot be ascribed to factors which happened 
during service.  

Based on the foregoing, the Board finds there is clear and 
unmistakable evidence that the veteran's rhinitis disability 
existed prior to service.  In making this determination, the 
Board finds highly probative that the October 2004 VA 
examiner examined the veteran and reviewed the claims file, 
including the service medical record and post-service private 
medical records, and determined the veteran's respiratory 
allergies existed since childhood.  In this regard, the Board 
notes that the October 2004 VA opinion is uncontradicted and 
is, in fact, supported by the other evidence of record, 
namely the veteran's consistent report of having hayfever and 
seasonal rhinitis as a child and since childhood.  Therefore, 
the Board finds there is clear and unmistakable evidence that 
the veteran's rhinitis disability existed prior to his 
military service.  

Next, the Board must determine whether the veteran's pre-
existing rhinitis disability was aggravated during service.  
See VAOPGCPREC 3-2003.  After carefully reviewing the 
evidence of record, the Board finds the evidence of record 
does not clearly and unmistakably show the veteran's pre-
existing rhinitis was not aggravated during his military 
service.  

The veteran's service medical records show the veteran did 
not lodge any complaints or receive any treatment for 
rhinitis or any allergy symptoms during military service.  
However, on his May 1952 separation report of medical 
history, the veteran indicated that he had experienced 
sinusitis, hay fever, and asthma.  As noted above, the post-
service medical records show the veteran complained of 
allergies for many years, including post-nasal drainage and 
congestion, and was noted to have a deviated nasal septum.  
The veteran underwent surgery to correct the deviated septum 
but continued to complain of allergic rhinitis symptoms, 
including post-nasal discharge.  

In October 2004, the veteran underwent a VA ear, nose, and 
throat examination in order to determine whether the 
veteran's rhinitis is related to the in-service facial 
injury.  The examining physician reviewed the claims file and 
noted the veteran's medical history.  The VA examiner 
specifically noted that nasal obstruction and chronic clear 
mucoid postnasal discharge are typical of a deviated nasal 
septum with nasal airway obstruction.  He also noted, 
however, that the veteran's post-nasal discharge was not 
alleviated by correction of the obstruction and deviated 
septum.  With respect to the relationship between the 
veteran's rhinitis and military service, the examiner opined 
that the veteran's chronic vasomotor rhinitis is less likely 
as not caused by or a result of the facial trauma he 
sustained in service.  In rendering this conclusion, the 
examiner stated that he was unaware of a connection between 
facial trauma and the presence of vasomotor rhinitis and that 
such a connection was unlikely, but noted that there was a 
possibility that the veteran had the expected nasal 
obstruction and postnasal discharge and over the subsequent 
years gradually developed vasomotor rhinitis.  

In view of the foregoing, the Board cannot conclude that the 
evidence clearly and unmistakably shows the veteran's pre-
existing rhinitis did not undergo a chronic or permanent 
worsening during service beyond the normal progression.  
Although the October 2004 VA examiner stated that the 
veteran's chronic rhinitis is less likely as not the result 
of the in-service facial injury, the examiner also stated 
that he could not completely rule out the possibility of a 
connection.  In this regard, the Board must note that "less 
likely as not" coupled with the possibility of a connection 
does not reach the stringent standard to be considered clear 
and unmistakable evidence showing the veteran's pre-existing 
rhinitis was not aggravated by military service.  See Cotant 
v. Principi, 17 Vet. App. 116, 131 (2003) (holding that the 
clear and unmistakable evidence standard is an onerous one 
that requires that the no-aggravation result be undebatable).  
Therefore, the presumption of soundness is not rebutted and 
service connection for vasomotor rhinitis must be granted.  
See VAOPGCPREC 3-2003.

C.  GERD and Non-Ulcerating Dyspepsia

In addition to the foregoing, the veteran is seeking 
entitlement to service connection for GERD and non-ulcerating 
dyspepsia as secondary to his vasomotor rhinitis.  He has 
specifically asserted that, following the in-service facial 
injury, he began to experience chronic nasal drainage, which 
he believes caused the GERD and non-ulcerating dyspepsia he 
developed over the years.  

The evidence shows the veteran has a current diagnosis of 
gastrointestinal reflux disorder and non-ulcerating 
dyspepsia.  See October 2004 esophagus and hiatal hernia VA 
examination.  Therefore, the remaining issue is whether there 
is competent medical evidence of record establishing that the 
veteran's current diagnoses are related to his military 
service or, in the alternative, his now service-connected 
vasomotor rhinitis.  

Under the provisions of 38 C.F.R. § 3.310(a), service 
connection may be established for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  Additional disability resulting from the 
aggravation of a non-service-connected disability by a 
service-connected disability is also compensable under 38 
C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(en banc).  

The Board notes that there was recent amendment to the 
provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a nonservice-connected 
disability by a service-connected disability is judged.  
Although VA has indicated that the purpose of the regulation 
was merely to apply the Court's ruling in Allen, supra, it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  This had not been VA's 
practice, which suggests that the recent change amounts to a 
substantive change.  Given what appear to be substantive 
changes, and because the veteran's claim was pending before 
the regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.

In October 2004, the veteran was afforded two separate VA 
examinations to determine whether there was an etiologic 
relationship between the veteran's current GERD and non-
ulcerating dyspepsia and military service, to include the 
vasomotor rhinitis developed therein.  At the October 2004 
esophagus and hiatal hernia examination, the examining 
physician diagnosed the veteran with gastrointestinal reflux 
disorder, small hiatal hernia, and non-ulcerated dyspepsia.  
The examiner stated, however, that it is difficult to relate 
the veteran's chronic nasal discharge, i.e. vasomotor 
rhinitis, to his gastrointestinal problem, noting that 
chronic nasal drip is often related to chronic bronchitis, 
but to his knowledge has never been said to be related to the 
development of gastrointestinal reflux or hiatal hernia.  
Likewise, at the October 2004 ear, nose, and throat 
examination, the examining physician determined that the 
veteran's chronic gastrointestinal reflux is not caused by or 
a result of his in-service facial injury.  In making this 
determination, the VA examiner noted that veteran's post-
nasal discharge is seldom discolored or infected and stated 
that he is unaware of a connection between uninfected 
postnasal discharge and chronic gastric irritation with 
reflux.  

Based upon the foregoing, the Board finds that the competent 
and probative medical evidence of record preponderates 
against a finding that the veteran's current gastrointestinal 
disability is related to his vasomotor rhinitis.  In this 
regard, the Board notes that both VA medical opinions are 
based upon a review the claims file and examination of the 
veteran and are supported by a complete rationale.  In 
addition, the VA opinions are uncontradicted as there is no 
opposing medical opinion of record which suggests that the 
veteran's GERD and non-ulcerating dyspepsia are related to 
the veteran's vasomotor rhinitis.  

The Board now turns to whether service connection is 
warranted on a direct basis.  Service medical records, 
including the May 1952 separation examination report, are 
silent regarding any complaints, treatment, or findings 
related to GERD, non-ulcerating dyspepsia, or any other 
gastrointestinal symptoms.  In fact, on his May 1952 report 
of medical history, the veteran denied any frequent 
indigestion, or stomach, liver, or intestinal problems.  

The first time the veteran is shown to complain of 
gastrointestinal problems is in May 1997, more than 40 years 
after he was separated from service.  At that time, the 
veteran reported that he had been experiencing increasing 
gastroesophageal reflux and heartburn over the past few days 
and the assessment was GERD.  Subsequent private medical 
records show the veteran continued to complain of 
gastrointestinal problems.  See private medical records dated 
December 1990 to November 2003.  However, in evaluating the 
ultimate merit of this claim, the Board finds probative that 
the veteran did not complain of or receive treatment for a 
gastrointestinal disability for more than 40 years after 
military service.  This gap of many years in the record 
militates against a finding that the veteran incurred a 
chronic gastrointestinal disorder in service, and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  See 38 C.F.R. § 3.303(b); see also 
Maxson, supra.  

The veteran was given an opportunity to submit evidence in 
support of his claim, and yet there is no competent medical 
evidence of record which links his current diagnosis of GERD 
and non-ulcerating dyspepsia to his military service in 
general or his vasomotor rhinitis specifically.  In this 
context, the Board finds probative that no medical 
professional has ever attributed the veteran's current 
gastrointestinal disability to his military service or 
vasomotor rhinitis.  The only evidence that links the 
veteran's current gastrointestinal disability to his rhinitis 
is his own statements.  In rendering this decision, the Board 
does not doubt that the veteran sincerely believes his GERD 
and non-ulcerating dyspepsia resulted from the vasomotor 
rhinitis which he believes was incurred during military 
service.  However, there is no indication that he has the 
requisite knowledge of medical principles that would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  As noted, lay statements may be 
competent to support a claim as to events, disabilities, or 
symptoms that are observable by laypersons.  See Jandreau; 
Buchanan, supra.  However, the determination as to causation 
and nexus in this case requires sophisticated, professional 
opinion evidence, as discussed above, and there is no such 
evidence of record.  See Hickson, supra.  

Therefore, based on the foregoing, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for GERD and non-ulcerating dyspepsia on a direct 
or secondary basis, and the benefit-of-the-doubt is not for 
application.  See Gilbert, supra.  


ORDER

Entitlement to service connection for a deviated nasal septum 
is denied.  

Entitlement to service connection for vasomotor rhinitis is 
granted.  

Entitlement to service connection for sinusitis is denied.  

Entitlement to service connection for gastroesophageal reflux 
disease and non-ulcerating dyspepsia, to include as secondary 
to vasomotor rhinitis, is denied.  



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


